Exhibit 99.1 NEWS RELEASE INVESTOR RELATIONS CONTACT: Gordon Parnell - CFO (480) 792-7374 MICROCHIP TECHNOLOGY POSTS RECORD NET SALES FOR FISCAL SECOND QUARTER 2009 · Record net sales of $269.7 million · Record net sales of 16-bit microcontrollers · Record net sales of analog products · Record number of development tools shipped · On a GAAP basis: · Gross margin of 60.9%; operating profit of 32.3%; EPS of 41 cents per diluted share · On a non-GAAP basis: · Record gross margin of 61.6%; operating profit of 35.5%; record EPS of 45 cents per diluted share · Net cash generated of $129.4 million for the September quarter, before dividend payment of $62.2 million and stock buy-back activity of $100.3 million · Increased dividend to a record 33.9 cents per share CHANDLER, Arizona – October 23, 2008 – (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontroller and analog semiconductors, today reported results for the three months ended September 30, 2008.Net sales for the second quarter of fiscal 2009 were a record $269.7 million, up 0.6% sequentially from net sales of $268.2 million in the immediately preceding quarter, and up 4.3% from net sales of $258.6 million in the prior year’s second quarter.GAAP earnings per diluted share for the second quarter of fiscal 2009 was 41 cents, up 1.9% from GAAP earnings per diluted share of 40 cents in the immediately preceding quarter, and up 48.9% from GAAP earnings per diluted share of 27 cents in the prior year’s second quarter. Non-GAAP earnings per diluted share for the second quarter of fiscal 2009 were a record 45 cents, up 2.7% from non-GAAP earnings per diluted share of 44 cents in the immediately preceding quarter, and up 18.8% from non-GAAP earnings per diluted share of 38 cents in the prior year’s second quarter.Non-GAAP results exclude the effect of share-based compensation and a charge related to the sale of Fab 3 in the second quarter of fiscal 2008.A reconciliation of non-GAAP and GAAP results is included in this press release. - - more - - Microchip Technology Incorporated 2355 West Chandler Blvd.Chandler, AZ 85224-6199Main Office 480•792•7200FAX 480•899•9210 Microchip Technology Reports Second Quarter Fiscal 2009 Results Microchip also announced today that its Board of Directors declared a quarterly cash dividend on its common stock of 33.9 cents per share.The quarterly dividend is payable on November 28, 2008 to stockholders of record on November 14, 2008.Microchip initiated quarterly cash dividend payments in the third quarter of fiscal 2003. “Despite business conditions being extremely challenging in the September quarter, we were able to grow net sales sequentially to new record levels, with 16-bit microcontrollers and analog products also achieving new record net sales levels,” said Steve Sanghi, Microchip’s President and CEO.“Geographically, Asia grew approximately 6% sequentially, but net sales in the Americas and Europe regions were both down sequentially.” Mr.
